            Case 1:20-cv-00310-N/A Document 4             Filed 09/17/20   Page 1 of 24



             UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 :
DIAMOND BASEBALL COMPANY INC.,                   :
DBA DIAMOND SPORTS,                              :
                                                 :
                                                 :
                                                 :
                        Plaintiff,               :
                                                 :
                        v.                       : Court No. 20-00310
                                                 :
UNITED STATES OF AMERICA;                        :
OFFICE OF THE UNITED STATES TRADE               :
REPRESENTATIVE; U.S. CUSTOMS &                   :
BORDER PROTECTION,                               :
                                                 :
                                                 :
                        Defendants.              :
                                                 :
________________________________________________:

                                          COMPLAINT

       Plaintiff Diamond Baseball Company Inc., dba Diamond Sports (“Diamond Sports”) by

and through its attorneys, allege and state as follows:

       1.       The instant action concerns the unlawful expansion of the scope of Section 301 of

the Trade Act of 1974 by imposing tariffs on imports from the People’s Republic of China included

on what has commonly been referred to as List 3 (accounting for an approximate trade value of

$200 billion) and List 4A (accounting for an approximate trade value of $300 billion). Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018) (publishing

List 3); Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304, 43,306-29

(Aug. 20, 2019) (publishing List 4A). Neither the Trade Act of 1974 (“Trade Act”) nor the
            Case 1:20-cv-00310-N/A Document 4            Filed 09/17/20     Page 2 of 24



Administrative Procedure Act (“APA”) authorizes the imposition of import duties beyond the

remedial purpose provided by statute. The Court should set aside Defendants’ actions as ultra

vires and otherwise contrary to law, as well as order Defendants to refund, with interest, any duties

paid by Plaintiff pursuant to List 3 and List 4A.

                                         JURISDICTION

        2.      The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of the

United States providing for . . . tariffs, duties, fees, or other taxes on the importation of

merchandise for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                             PARTIES

       3.       Plaintiff Diamond Sports is a sporting goods manufacturer specializing on baseball

and softball products. Plaintiff is the importer of record of many products imported subject to List

List 3 and List 4A. Plaintiff is the importer of record of many products imported subject to Lists

3 and 4A. By way of example, Plaintiff has made numerous entries of travel, sports, and similar

bags under HTSUS subheading 4202.92.3120, which is subject to ad valorem duties under List 3.

Plaintiff has also made numerous entries of baseballs under HTSUS subheading 9506.69.2040,

which is subject to additional ad valorem duties under List 4A.

       4.       Defendant United States of America received the disputed tariffs and is the statutory

defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B).

       5.       The Office of the United States Trade Representative (“USTR”) is an executive

agency of the United States charged with investigating a foreign country’s trade practices under

Section 301 of the Trade Act and implementing “appropriate” responses, subject to the direction



                                                    2
               Case 1:20-cv-00310-N/A Document 4           Filed 09/17/20    Page 3 of 24



of the President. USTR conducted the Section 301 investigation at issue and made numerous

decisions regarding List 3 and List 4A.

          6.       Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects

duties on imports. CBP collected payments made by Plaintiff to account for the tariffs imposed

by USTR under List 3 and List 4A.

                                                 STANDING

          7.       Diamond Sports has standing to sue because it is “adversely affected or aggrieved

by agency action within the meaning of” the APA. 5 U.S.C. § 702; see 28 U.S.C. § 2631(i) (“Any

civil action of which the Court of International Trade has jurisdiction . . . may be commenced in

the court by any person adversely affected or aggrieved by agency action within the meaning of

Section 702 of title 5.”). Tariffs imposed by Defendants pursuant to Lists 3 and 4A adversely

affected and aggrieved Diamond Sports because they were required to pay these impermissible

duties.

                                      TIMELINESS OF THE ACTION

          8.       A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within two

years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

          9.       The instant action contests two actions taken by Defendants, which resulted in the

imposition of List 3 and List 4A. Notice of Modification of Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 47,974 (Sept. 21, 2018); Notice of Modification of Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 43,304, 43,306-29 (Aug. 20, 2019). As to the action resulting in List 3, Plaintiff’s claims

accrued at the earliest on September 21, 2018, when USTR published notice of List 3 in the



                                                   3
         Case 1:20-cv-00310-N/A Document 4               Filed 09/17/20     Page 4 of 24



Federal Register. 83 Fed. Reg. 47,974. As to the action resulting in List 4A, Plaintiff’s claims

accrued at the earliest on August 20, 2019, when USTR published notice of List 4A in the Federal

Register. 84 Fed. Reg. 43,304. Plaintiff has therefore timely filed this action.

                                        RELEVANT LAW

       10.     Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices.   19 U.S.C. § 2411(b).       If the investigation reveals an “unreasonable or

discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on imports

from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

       11.     Section 307 of the Trade Act allows USTR to “modify or terminate” an action taken

pursuant to Section 301 of the Trade Act under certain circumstances, such as when the “burden

or restriction on United States commerce” imposed by the investigated foreign country’s practice

has “increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B),

(C).

                                   PROCEDURAL HISTORY

I.     USTR’s Investigation

       12.     On August 14, 2017, President Trump directed Ambassador Lighthizer to consider

initiating a targeted investigation pursuant to Section 301(b) of the Trade Act concerning China’s

laws, policies, practices, and actions related to intellectual property, innovation, and technology.

Addressing China’s Laws, Policies, Practices, and Actions Related to Intellectual Property,

Innovation, and Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017). According to the President,

certain Chinese “laws, policies, practices, and actions” regarding intellectual property, innovation,

and technology “may inhibit United States exports, deprive United States citizens of fair

remuneration for their innovations, divert American jobs to workers in China, contribute to our



                                                 4
         Case 1:20-cv-00310-N/A Document 4              Filed 09/17/20     Page 5 of 24



trade deficit with China, and otherwise undermine American manufacturing, services, and

innovation.” Id.

       13.     Four days later, USTR formally initiated an investigation on August 18, 2017 into

“whether acts, policies, and practices of the Government of China related to technology transfer,

intellectual property, and innovation are actionable under [Section 301(b) of] the Trade Act.”

Initiation of Section 301 Investigation; Hearing; and Request for Public Comments: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 82

Fed. Reg. 40,213 (Aug. 24, 2017).

       14.     Seven months later, USTR released a report on March 22, 2018 announcing the

results of its investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings of

the Investigation Into China’s Acts, Policies, And Practices Related to Technology Transfer,

Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22, 2018)

(“Section 301 Report”), available at https://ustr.gov/sites/default/files/Section%20301%20FINAL

.PDF. USTR found that certain “acts, policies, and practices of the Chinese government related to

technology transfer, intellectual property, and innovation are unreasonable or discriminatory and

burden or restrict U.S. commerce.” Id. at 17. USTR based its findings on (1) China’s use of

foreign ownership restrictions, foreign investment restrictions, and administrative licensing and

approval processes to pressure technology transfers from U.S. to Chinese companies, id. at 45;

(2) China’s use of licensing processes to transfer technologies from U.S. companies to Chinese

companies on terms that favor Chinese recipients, id. at 55; (3) China’s facilitation of systematic

investment in, and acquisition of, U.S. companies and assets by Chinese entities to obtain

technologies and intellectual property for purposes of large-scale technology transfer, id. at 147;

and (4) China’s cyber intrusions into U.S. computer networks to gain access to valuable business



                                                5
         Case 1:20-cv-00310-N/A Document 4              Filed 09/17/20     Page 6 of 24



information, id. at 171. In its report, USTR did not quantify the burden or restriction imposed on

U.S. commerce by the investigated practices.

       15.      On the same date, USTR published a “Fact Sheet” stating that “[a]n interagency

team of subject matter experts and economists estimates that China’s policies result in harm to the

U.S. economy of at least $50 billion per year.”          OFFICE   OF THE   UNITED STATES TRADE

REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at https://ustr.gov/about-

us/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-sheet.        USTR     also

indicated that, consistent with a directive from President Trump, it would “propose additional

tariffs” of 25% ad valorem “on certain products of China, with an annual trade value commensurate

with the harm caused to the U.S. economy resulting from China’s unfair policies.” Id.; see Actions

by the United States Related to the Section 301 Investigation of China’s Laws, Policies, Practices,

or Actions Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

13,099 (Mar. 27, 2018) (President Trump’s directive).

II.    Lists 1 & 2

       16.      Between April and August 2018, Defendants acted in earnest to remedy the

estimated harm to the U.S. economy caused by the investigated unfair practices, ultimately

imposing duties on imports from China covered by the so-called List 1 (accounting for an

approximate trade value of $34 billion) and List 2 (accounting for an approximate trade value of

$16 billion).

       17.      On April 6, 2018, USTR published notice of its intent to impose “an additional duty

of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request for

Public Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and



                                                 6
          Case 1:20-cv-00310-N/A Document 4             Filed 09/17/20     Page 7 of 24



Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list covered

1,333 tariff subheadings with a total value of “approximately $50 billion in terms of estimated

annual trade value for calendar year 2018.” Id. at 14,907. USTR explained that it chose $50 billion

because that amount was “commensurate with an economic analysis of the harm caused by China’s

unreasonable technology transfer policies to the U.S. economy, as covered by USTR’s Section 301

investigation.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Under Section 301 Action,

USTR Releases Proposed Tariff List on Chinese Products (Apr. 3, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-section-301-

action-ustr.

        18.    On June 20, 2018, USTR published notice of its final list of products subject to an

additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had “narrow[ed] the

proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an approximate annual

trade value of $34 billion.” Id. at 28,711.

        19.    At the same time that it finalized List 1, USTR announced that it intended to impose

a 25% ad valorem duty on a second proposed list of Chinese products in order to “maintain the

effectiveness of [the] $50 billion trade action” grounded in its Section 301 investigation. Id. USTR

announced a proposed “List 2” covering 284 tariff subheadings with “an approximate annual trade

value of $16 billion.” Id. at 28,711-12.

        20.    On August 16, 2018, USTR published notice of the final list of products subject to

an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose “annual



                                                 7
         Case 1:20-cv-00310-N/A Document 4              Filed 09/17/20     Page 8 of 24



trade value . . . remains $16 billion.” Notice of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 40,823 (Aug. 16, 2018).

III.   List 3

       21.      Beginning in March 2018, Defendants expanded the scope of the tariffs imposed

under Section 301 of the Trade Act to cover imports worth more than $500 billion. Defendants

did so for reasons unrelated to the unfair practices that USTR had investigated within the Section

301 investigation.

       22.      On June 18, 2018, President Trump formally directed USTR to consider whether

the United States should impose additional duties on products from China with an estimated trade

value of $200 billion, despite USTR having not yet implemented List 1 and List 2.

       23.      USTR stated that it would design the proposed duties on $200 billion in goods from

China to address China’s threatened retaliatory measures, rather than any of the harms identified

in its Section 301 investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, USTR

Robert Lighthizer Statement on the President’s Additional China Trade Action (June 18, 2018),

available at https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/june/ustr-

robert-lighthizer-statement-0. (explaining that, although Lists 1 and 2 “were proportionate and

responsive to forced technology transfer and intellectual property theft by the Chinese” identified

in the investigation, the proposed duties for a third list of products were necessary to respond to

the retaliatory and “unjustified tariffs” that China may impose to target “U.S. workers, farmers,

ranchers, and businesses”).

       24.      Despite these warnings from Defendants, China retaliated by imposing 25% ad

valorem tariffs on $50 billion in U.S. goods implemented in two stages of $34 billion and $16



                                                8
          Case 1:20-cv-00310-N/A Document 4                Filed 09/17/20      Page 9 of 24



billion on the same dates the United States began collecting its own 25% tariffs under List 1 (July

6, 2018) and List 2 (August 23, 2018).

        25.     A little over a week after China imposed its first round of retaliatory duties, USTR

published notice of its proposal to “modify the action in this investigation by maintaining the

original $34 billion action and the proposed $16 billion action, and by taking a further,

supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list of]

products [from] China with an annual trade value of approximately $200 billion.” Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 33,608, 33,608 (July 17, 2018). As authority for its proposed action, USTR invoked

Section 307(a)(1)(C) of the Trade Act, pursuant to which USTR “may modify or terminate any

action, subject to the specific direction, if any, of the President with respect to such action, . . . if

. . . such action is being taken under [Section 301(b)] of this title and is no longer appropriate.” Id.

at 33,609 (citing 19 U.S.C. § 2417(a)(1)(c)). USTR initially set a deadline of August 17, 2018 for

initial comments; August 20 to 23, 2018 for a public hearing; and August 30, 2018 for rebuttal

comments. Id. at 33,608.

        26.     In its notice, USTR confirmed that it had relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification “China’s response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion of trade

value in its proposed action to the level of retaliatory duties imposed by China on U.S. imports,

noting that “action at this level is appropriate in light of the level of China’s announced retaliatory

action ($50 billion) and the level of Chinese goods imported into the United States ($505 billion



                                                   9
        Case 1:20-cv-00310-N/A Document 4                Filed 09/17/20    Page 10 of 24



in 2017).” Id.; see also id. (Because “China’s retaliatory action covers a substantial percentage of

U.S. goods exported to China ($130 billion in 2017),” “the level of the U.S. supplemental action

must cover a substantial percentage of Chinese imports.”). Although it pointed to China’s

retaliatory measures, USTR did not identify any increased burdens or restrictions on U.S.

commerce resulting from the unfair practices related to technology transfer, intellectual property,

and innovation that USTR had investigated nor did USTR suggest the additional trade value

represented by List 3 and List 4A tariffs was commensurate with harm caused to the United States

subject of the Section 301 investigation. See id.

       27.        USTR’s contemporaneous press statements corroborated the contents of its notice:

China’s retaliatory duties motivated its proposed action, without mention of the necessity for such

additional tariffs to remedy harm identified in the Section 301 investigation. Ambassador

Lighthizer stated that the proposed action came “[a]s a result of China’s retaliation and failure to

change its practice.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S.

Trade Representative Robert Lighthizer on Section 301 Action (July 10, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/july/statement-us-trade-

representative.

       28.        Within days of these statements, Ambassador Lighthizer announced that, in light of

China’s retaliatory duties, USTR would propose to increase the additional duty from 10% to 25%

ad valorem. Rather than addressing the practices that USTR investigated pursuant to Section 301,

he stated that China “[r]egrettably . . . has illegally retaliated against U.S. workers, farmers,

ranchers and businesses.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by

U.S. Trade Representative Robert Lighthizer on Section 301 Action (Aug. 1, 2018), available at




                                                  10
          Case 1:20-cv-00310-N/A Document 4                  Filed 09/17/20     Page 11 of 24



https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/august/statement-us-

trade-representative.

       29.         Shortly thereafter, USTR formally proposed “rais[ing] the level of the additional

duty in the proposed supplemental action from 10 percent to 25 percent.” Extension of Public

Comment Period Concerning Proposed Modification of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR set new dates for a public hearing

over six days ending on August 27, 2018. See id.; see also OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Public Hearings on Proposed Section 301 Tariff List (Aug. 17, 2018) (modifying

hearing     schedule),     available   at     https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/august/public-hearings-proposed-section-301.

       30.         At the same time, USTR adjusted the deadlines for the submission of written

comments, setting September 6, 2018 as the new deadline for both initial and rebuttal comments

from the public. Id. at 38,761. That adjustment prevented both USTR and the public from

considering initial comments at the hearing, and left insufficient time for interested parties to

review and respond to the initial comments filed by other parties. USTR also limited each hearing

participant to five minutes. Id. Approximately 350 witnesses appeared at the six-day hearing, and

the       public       submitted       over      6,000      comments.             List     3     Docket,

https://www.regulations.gov/docket?D= USTR-2018-0026.

       31.         USTR published notice of another list of products subject to an additional duty, a

list commonly known as “List 3.” 83 Fed. Reg. 47,974. USTR imposed a 10% ad valorem tariff

that was set to rise automatically to 25% on January 1, 2019. Id. at 47,975. USTR determined

that the additional duty would apply to all listed products that enter the United States from China



                                                      11
         Case 1:20-cv-00310-N/A Document 4                Filed 09/17/20      Page 12 of 24



on or after September 24, 2018. Id. USTR did not respond to any of the over 6,000 comments

that it received nor did it address any of the testimony provided by roughly 350 witnesses pursuant

to the hearing and comment period on this action. Id.

       32.     As legal support for its action, USTR first raised Section 307(a)(1)(B) of the Trade

Act as justification, which provides that USTR “may modify or terminate any action, subject to

the specific direction . . . of the President . . . taken under [Section 301] if . . . the burden or

restriction on United States commerce of the denial [of] rights, or of the acts, policies, or practices,

that are the subject of such action has increased or decreased.” Id. at 47,974. USTR stated that

the relevant burden “continues to increase, including following the one-year investigation period,”

adding that “China’s unfair acts, policies, and practices include not just its specific technology

transfer and IP polices referenced in the notice of initiation in the investigation, but also China’s

subsequent defensive actions taken to maintain those policies.” Id. USTR also cited Section

307(a)(1)(C) of the Trade Act, arguing that China’s response to the $50 billion tariff action “has

shown that the current action no longer is appropriate” because “China openly has responded to

the current action by choosing to cause further harm to the U.S. economy, by increasing duties on

U.S. exports to China.” Id.

       33.     In the months that followed, China and the United States attempted to resolve their

differences through trade negotiations.       Based on the progress made with China in those

negotiations, the Trump Administration announced in December 2018, and again in February

2019, that it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of




                                                  12
        Case 1:20-cv-00310-N/A Document 4              Filed 09/17/20     Page 13 of 24



Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

       34.     The trade negotiations ultimately fell apart. In May 2019, USTR announced its

intent to raise tariffs on List 3 goods to 25%, effective either May 10, 2019 or June 1, 2019,

depending on the day of export. See Notice of Modification of Section 301 Action: China's Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also Implementing

Modification to Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15, 2019). The notice

cited China’s decision to “retreat from specific commitments made in earlier rounds [of

negotiations]” as the basis for the increase in the duty rate. List 3 Rate Increase Notice, 84 Fed.

Reg. at 20,459. USTR did not seek public comment but simply announced that the increase would

occur. Id. In June 2019, USTR invited the public to seek exclusions from List 3 duties on a

product-specific basis.   Procedures for Requests To Exclude Particular Products From the

September 2018 Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 29,576 (June 24, 2019).

USTR’s request for comments for exclusions from List 3 tariffs stated that any “exclusion will be

effective starting from the September 24, 2018, the effective date of the September 2018 action,

and extending for one year after the publication of the exclusion determination.” Id.

       35.     USTR later amended the duration of its List 3 exclusions to be valid only until

August 7, 2020 on the basis that adhering to a one-year exclusion would create disparities between

exclusions granted at different times. Notice of Product Exclusions, Amendment to the Exclusion




                                                13
        Case 1:20-cv-00310-N/A Document 4               Filed 09/17/20   Page 14 of 24



Process, and Technical Amendments: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 49,591 (Sept. 20, 2019).

       36.     USTR received in excess of 30,000 requests for exclusion from List 3 tariffs and

published its decisions through a series of notices from August 7, 2019 to June 19, 2020. Over

28,000 of these requests were denied.

       37.     In May and June, 2020, USTR published its procedure for parties to request

renewals of exclusion requests previously granted under List 3.          Requests for Comments

Concerning the Extension of Particular Exclusions Granted Under the $200 Billion Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 27,011 (May 6, 2020); Request for Comments

Concerning the Extension of Particular Exclusions Granted Under the $200 Billion Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 34,279 (June 3, 2020). USTR indicated that it

would “evaluate the possible extension of each request on a case-by-case basis.” Id.

       38.     On August 11, 2020, USTR published its notice granting particular exclusion

extensions under List 3. Notice of Product Exclusion Extensions: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg.

48,600 (Aug. 11, 2020). No justification was provided for why certain exclusion renewal requests

were denied.

       39.     The duties imposed on products covered by List 3 remain in effect as of the date of

this complaint, with the exception of the limited number of products for which USTR extended its

originally granted exclusions from the List 3 duties.




                                                14
           Case 1:20-cv-00310-N/A Document 4            Filed 09/17/20     Page 15 of 24



IV.       List 4A

          40.   Eight days after it published notice of its decision to increase the duty rate on

imports covered by List 3, USTR announced its intent to proceed with yet another list – List 4 –

covering even more products subject to additional. Under USTR’s proposal, List 4 would impose

an additional duty of 25% ad valorem on products worth an estimated trade value of $300 billion.

Request for Comments Concerning Proposed Modification of Action Pursuant to Section 301:

China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 22,564 (May 17, 2019). USTR explained that its decision was motivated

by China’s “retreat[] from specific commitments made in previous [negotiating] rounds [and]

announce[ment of] further retaliatory action against U.S. commerce.” Id.

          41.   Similar to the process it followed for List 3, USTR invited the public to comment

on the proposed List 4 and participate in a hearing. Id. The public submitted nearly 3,000

comments. List 4 Docket, https://beta.regulations.gov/document/USTR-2019-0004-0001. The

timeline for participation in the hearing left little room for meaningful input: USTR required

witnesses to submit drafts of their testimony by June 13, 2019, some four days before the deadline

for fully developed written comments, and then it again limited witnesses to five minutes of

testimony at the hearing.

          42.   On August 20, 2019, USTR issued a final notice adopting List 4 splitting the list of

impacted products into two tranches, List 4A and List 4B. Notice of Modification of Section 301

Action:     China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019). List 4A would impose a 10% ad

valorem duty on goods worth roughly $112 billion, effective September 1, 2019. Id.          List 4B

would impose a 10% ad valorem duty on the remaining goods (with limited exclusions “based on



                                                 15
         Case 1:20-cv-00310-N/A Document 4               Filed 09/17/20      Page 16 of 24



health, safety, national security, and other factors”), effective December 15, 2019. Id. Once again,

USTR did not address any of the nearly 3,000 comments submitted or any of the testimony

provided by witnesses, other than to state that its determination “takes account of the public

comments and the testimony.” Id. at 43,305.

       43.     As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of

the Trade Act, stating that provision allows it to modify its prior action taken pursuant to Section

301 of the Trade Act if (1) “[t]he burden or restriction on United States commerce” imposed by

the investigated foreign country practice “has increased or decreased,” or (2) “the action . . . is no

longer appropriate.” Id. at 43,304. But instead of finding any increased burden on U.S. commerce

imposed by the practices that were the subject of USTR’s investigation, USTR merely pointed to

“China’s subsequent defensive actions taken to maintain those unfair acts, policies, and practices

as determined in that investigation,” including retaliatory tariffs on U.S. imports, retreating from

commitments during negotiations, and devaluing its currency. Id.

       44.     Ten days later, USTR published notice of its decision to increase the tariff rate

applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained that

it increased the tariff rate because, shortly after it finalized List 4, “China responded by announcing

further tariffs on U.S. goods.” Id. USTR also once again cited China’s retreat from its negotiation

commitments and devaluation of its currency as grounds for its action. Id.

       45.     On December 18, 2019, as a result of successfully negotiating a limited trade deal

with China, USTR published notice that it would “suspend indefinitely the imposition of additional

duties of 15 percent on products of China covered by” List 4B. Notice of Modification of Section



                                                  16
          Case 1:20-cv-00310-N/A Document 4               Filed 09/17/20      Page 17 of 24



301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 69,447 (Dec. 18, 2019). USTR also stated its intent to

reduce by half the tariff rate applicable to products covered by List 4A, id., an action that ultimately

became effective on February 14, 2020, Notice of Modification of Section 301 Action: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

         46.   In October 2019, USTR invited the public to seek exclusions from List 4A duties

on a product-specific basis. Procedures for Requests To Exclude Particular Products From the

August 2019 Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 57,144 (October 24,

2019).

         47.   USTR received in excess of 8,700 requests for exclusion from List 4A tariffs and

published its decisions through a series of notices from March 10, 2020 to August 5, 2020. Over

8,200 of those requests were denied.

         48.   Plaintiff Diamond Sports filed a request seeking exclusion of baseballs from the

List 4A tariffs which were denied. On July 7, 2020 Plaintiff received notice from USTR that its

tariff exclusion request for baseballs under HTSUS 9506.69.2040 was denied because “the request

failed to show that the imposition of additional duties on the particular product would cause severe

economic harm to you or other U.S. interests.”

         49.   From June through August, 2020, USTR published its procedure for parties to

request renewals of exclusion requests previously granted under List 4A. Request for Comments

Concerning the Extension of Particular Exclusions Granted Under the $300 Billion Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,



                                                  17
         Case 1:20-cv-00310-N/A Document 4             Filed 09/17/20     Page 18 of 24



Intellectual Property, and Innovation, 85 Fed. Reg. 38,482 (June 26, 2020); Request for Comments

Concerning the Extension of Particular Exclusions Granted Under the $300 Billion Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 43,639 (July 17, 2020); Request for Comments

Concerning the Extension of Particular Exclusions Granted Under the $300 Billion Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 48,595 (Aug. 11, 2020). USTR indicated that

it would “evaluate the possible extension of each request on a case-by-case basis.” Id.

        50.     On September 2, 2020 USTR published its notice granting particular exclusion

extensions under List 4A. Notice of Product Exclusion Extensions: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg.

54,616 (Sept. 2, 2020). No justification was provided for why certain exclusion renewal requests

were denied.

        51.     The duties imposed on products covered by List 4A remain in effect as of the date

of this complaint, with the exception of the limited number of products for which USTR extended

its originally granted exclusions from the List 4A duties

                                    STATEMENT OF CLAIMS

                                              COUNT ONE

                         (VIOLATION OF THE TRADE ACT OF 1974)

        52.     Paragraphs 1 through 51 are incorporated by reference.

        53.     The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 3 and List 4A tariffs.




                                                 18
           Case 1:20-cv-00310-N/A Document 4             Filed 09/17/20     Page 19 of 24



       54.     Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its actions giving rise to List 3 and List 4A on any

such determination.

       55.     If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action to take, if

any,” within “12 months after the date on which the investigation is initiated.” 19 U.S.C.

§ 2414(a)(1)(B), (2)(B). USTR’s actions giving rise to List 3 and List 4A occurred in September

2018 and August 2019, respectively, well over a year after USTR initiated the underlying Section

301 investigation on August 18, 2017.

       56.     Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action

taken pursuant to Section 301 of the Trade Act when the burden or restriction imposed on U.S.

commerce by the investigated foreign country’s unfair acts, policies, or practices increases or

decreases. 19 U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit

Defendants to increase tariffs imposed pursuant to an investigation conducted pursuant to Section

301 of the Trade Act for reasons unrelated to the acts, policies, or practices that USTR investigated.

Congress did not provide authorization to USTR to expand its focused investigatory findings.

       57.     Section 307 also authorizes USTR to “modify or terminate” an action under Section

301(b) if the initial action taken by USTR “is no longer appropriate.” 19 U.S.C. § 2417(a)(1)(C).

Section 307 of the Trade Act, however, does not provide Defendants with the authority to increase

tariff actions that are no longer “appropriate,” but rather only to delay, taper, or terminate such

actions.



                                                 19
         Case 1:20-cv-00310-N/A Document 4               Filed 09/17/20      Page 20 of 24



       58.     Plaintiff is therefore entitled to a holding that Defendants’ actions giving rise to List

3 and List 4A are ultra vires and contrary to law.

                                          COUNT TWO

             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       59.     Paragraphs 1 through 58 are incorporated by reference

       60.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       61.     Defendants’ exceeded their statutory authority in promulgating List 3 and List 4A

and therefore acted unlawfully when publishing and collecting duties on imports of products on

List 3 and List 4A.

       62.     Defendants also promulgated List 3 and List 4A in an arbitrary and capricious

manner because they did not provide a sufficient opportunity for comment, failed to meaningfully

consider relevant factors when making their decisions, and failed to adequately explain their

rationale. Defendants’ preordained decision-making resulted in the unlawful imposition of tariffs

on imports covered by List 3 and List 4A whose value exceeds $500 billion.

                                             COUNT THREE

                 (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       63.     Paragraphs 1 through 62 are incorporated by reference.

       64.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)



                                                  20
         Case 1:20-cv-00310-N/A Document 4              Filed 09/17/20     Page 21 of 24



contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       65.     Defendants issued tariff exclusion denials for List 4A predicated on the basis that

Plaintiff “failed to show that the imposition of additional duties on the particular product would

cause severe economic harm to you or other U.S. interests.”

       66.     Because Defendants failed to adequately explain their rationale behind the

denials, and identify the facts on which it based its conclusion that the denials should be issued,

the action is arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with

the law, and must be set aside under 5 U.S.C. § 706(2)(A).

                                               COUNT FOUR

                   (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       67.     Paragraphs 1 through 66 are incorporated by reference.

       68.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       69.     On August 11, 2020, USTR published a list of List 3 exclusion renewals that were

granted, the majority of which were denied.

       70.     USTR failed to provide any justification or explanation for why certain exclusion

renewal requests were denied.




                                                 21
          Case 1:20-cv-00310-N/A Document 4             Filed 09/17/20     Page 22 of 24



         71.    Because Defendants failed to adequately explain their rationale behind the

denials, and identify the facts on which it based its conclusion that the denials should be issued,

the action is arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with

the law, and must be set aside under 5 U.S.C. § 706(2)(A).

                                              COUNT FIVE

                 (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

         72.   Paragraphs 1 through 71 are incorporated by reference.

         73.   The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

         74.   In its June 24, 2019 request for comments for exclusions from List 3 tariffs,

USTR stated that any exclusion would extend for one year after publication of the exclusion

determination. USTR later modified the duration of its exclusions on September 20, 2019,

stating that any granted exclusions would be valid only until August 7, 2019 on the basis that

adhering to one-year exclusions would create disparities between exclusions granted at different

times.

         75.   Because Defendants failed to adequately explain their rationale behind the

premature termination of List 3 exclusions, and identify the facts on which it based its conclusion

that a consistent exclusion period was required across all granted exclusions, the action is

arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with the law, and

must be set aside under 5 U.S.C. § 706(2)(A).



                                                 22
       Case 1:20-cv-00310-N/A Document 4              Filed 09/17/20    Page 23 of 24




                                   PRAYER FOR RELIEF

      Wherefore, Plaintiff respectfully request that this Court

      (1)    hold that Defendants’ actions resulting in tariffs on products covered by List 3 and

             List 4A are unauthorized by, and contrary to, the laws of the United States;

      (2)    order Defendants to refund, with interest, any duties paid by Plaintiff pursuant to

             List 3 and List 4A;

      (3)    award Plaintiff their costs and reasonable attorney fees; and

      (4)    grant such other and further relief as may be just and proper.

                                            Respectfully submitted,




                                            Frances Hadfield

Dated: September 17, 2020                   CROWELL & MORING LLP
                                            590 Madison Avenue, 20th Floor
                                            New York, New York 1022

                                            Counsel to Diamond Baseball Company Inc., dba
                                            Diamond Sports




                                               23
         Case 1:20-cv-00310-N/A Document 4              Filed 09/17/20   Page 24 of 24



                                 CERTIFICATE OF SERVICE

       Pursuant to U.S. Court of International Trade Rule 4(b) and (h), I hereby certify that on

September 18, 2020, copies of the foregoing Summons and Complaint were served on the

following parties by certified mail, return receipt requested:



 Attorney-In-Charge                                Attorney-In-Charge
 International Trade Field Office                  Commercial Litigation Branch
 Commercial Litigation Branch                      U.S. Department of Justice
 U.S. Department of Justice                        1100 L Street, NW
 26 Federal Plaza                                  Washington, DC 20530
 New York, NY 10278

 General Counsel Joseph L. Barloon                 Chief Counsel Scott K. Falk
 Office of the General Counsel                     Office of Chief Counsel
 Office of the U.S. Trade Representative           U.S. Customs & Border Protection
 600 17th Street, NW                               1300 Pennsylvania Ave., NW
 Washington, DC 20006                              Washington, DC 20229




                                                             Frances Hadfield
